FORM OF SERIES [A] [B] WARRANT
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL SELECTED BY THE HOLDER, IN A FORM REASONABLY SATISFACTORY TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
RADIENT PHARMACEUTICALS CORPORATION
 
Warrant To Purchase Common Stock
 
Warrant No.: ____________
Number of Shares of Common Stock:_____________
Date of Issuance:  January [___], 2011 ("Issuance Date")
 
Radient Pharmaceuticals Corporation, a Delaware corporation (the "Company"),
hereby certifies that, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, [BUYER], the registered holder
hereof or its permitted assigns (the "Holder"), is entitled, subject to the
terms set forth below, to purchase from the Company, at the Exercise Price (as
defined below) then in effect, at any time or times on or after the Initial
Exercisability Date (as defined below), but not after 11:59 p.m., New York time,
on the Expiration Date, (as defined below), ______________ (_____________)1
fully paid nonassessable shares of Common Stock, par value $0.001 per share,
subject to adjustment as provided herein (the "Warrant Shares").  Except as
otherwise defined herein, capitalized terms in this Warrant to Purchase Common
Stock (including any Warrants to Purchase Common Stock issued in exchange,
transfer or replacement hereof, this "Warrant"), shall have the meanings set
forth in Section 18.  This Warrant is one of the Warrants to purchase Common
Stock (the "SPA Warrants") issued pursuant to Section 1 of that certain
Securities Purchase Agreement, dated as of January 30, 2011 (the "Subscription
Date"), by and among the Company and the investors (the "Buyers") referred to
therein (the "Securities Purchase Agreement").  Capitalized terms used herein
and not otherwise defined shall have the definitions ascribed to such terms in
the Securities Purchase Agreement.
 

--------------------------------------------------------------------------------

1 [SERIES A: Insert the number equal to the quotient determined by dividing the
aggregate principal amount of SPA Securities issued to the Holder pursuant to
the Securities Purchase Agreement by the initial Conversion Price (as defined in
the SPA Securities).] [SERIES B: Insert the number equal to 50% of the quotient
determined by dividing the aggregate principal amount of SPA Securities issued
to the Holder pursuant to the Securities Purchase Agreement by the initial
Conversion Price (as defined in the SPA Securities).]


 

--------------------------------------------------------------------------------

 
 
1.           EXERCISE OF WARRANT.
 
(a)           Mechanics of Exercise.  Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(f)), this
Warrant may be exercised by the Holder on any time or times on or after the
Initial Exercisability Date, in whole or in part, by (i) delivery of a written
notice, in the form attached hereto as Exhibit A (the "Exercise Notice"), of the
Holder's election to exercise this Warrant and (ii) (A) payment to the Company
of an amount equal to the applicable Exercise Price multiplied by the number of
Warrant Shares as to which this Warrant is being exercised (the "Aggregate
Exercise Price") in cash or by wire transfer of immediately available funds or
(B) by notifying the Company that this Warrant is being exercised pursuant to a
Cashless Exercise (as defined in Section 1(d)).  The Holder shall not be
required to deliver the original Warrant in order to effect an exercise
hereunder.  Execution and delivery of the Exercise Notice with respect to less
than all of the Warrant Shares shall have the same effect as cancellation of the
original Warrant and issuance of a new Warrant evidencing the right to purchase
the remaining number of Warrant Shares.  On or before the first (1st) Trading
Day following the date on which the Company has received the Exercise Notice,
the Company shall transmit by facsimile an acknowledgment of confirmation of
receipt of the Exercise Notice to the Holder and the Company's transfer agent
(the "Transfer Agent").  On or before the third (3rd) Trading Day following the
date on which the Company has received the Exercise Notice (the "Share Delivery
Date"), so long as the Holder delivers the Aggregate Exercise Price (or notice
of a Cashless Exercise) on or prior to the second (2nd) Trading Day following
the date on which the Company has received the Exercise Notice, the Company
shall (X) provided that the Transfer Agent is participating in The Depository
Trust Company ("DTC") Fast Automated Securities Transfer Program, upon the
request of the Holder, credit such aggregate number of Warrant Shares to which
the Holder is entitled pursuant to such exercise to the Holder's or its
designee's balance account with DTC through its Deposit / Withdrawal At
Custodian system, or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and dispatch by overnight
courier to the address as specified in the Exercise Notice, a certificate,
registered in the Company's share register in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise.  The Company shall be responsible for all
fees and expenses of the Transfer Agent and all fees and expenses with respect
to the issuance of Warrant Shares via DTC, if any.  Upon delivery of the
Exercise Notice, the Holder shall be deemed for all corporate purposes to have
become the holder of record of the Warrant Shares with respect to which this
Warrant has been exercised, irrespective of the date such Warrant Shares are
credited to the Holder's DTC account or the date of delivery of the certificates
evidencing such Warrant Shares, as the case may be.  If this Warrant is
submitted in connection with any exercise pursuant to this Section 1(a) and the
number of Warrant Shares represented by this Warrant submitted for exercise is
greater than the number of Warrant Shares being acquired upon an exercise, then
the Company shall as soon as practicable and in no event later than three (3)
Trading Days after any exercise and at its own expense, issue a new Warrant (in
accordance with Section 8(d)) representing the right to purchase the number of
Warrant Shares issuable immediately prior to such exercise under this Warrant,
less the number of Warrant Shares with respect to which this Warrant is
exercised.  No fractional shares of Common Stock are to be issued upon the
exercise of this Warrant, but rather the number of shares of Common Stock to be
issued shall be rounded up to the nearest whole number.  The Company shall pay
any and all taxes which may be payable with respect to the issuance and delivery
of Warrant Shares upon exercise of this Warrant.  Following the exercise in full
of this Warrant, the Holder shall deliver this original Warrant certificate to
the Company.
 
 
- 2 -

--------------------------------------------------------------------------------

 

(b)           Exercise Price.  For purposes of this Warrant, "Exercise Price"
means $[    ]2, subject to adjustment as provided herein.
 
(c)           Company's Failure to Timely Deliver Securities.  If the Company
shall fail for any reason or for no reason to issue to the Holder within three
(3) Trading Days of receipt of the Exercise Notice so long as the Holder
delivers the Aggregate Exercise Price (or notice of a Cashless Exercise) on or
prior to the second (2nd) Trading Day following the date on which the Company
has received the Exercise Notice, a certificate for the number of shares of
Common Stock to which the Holder is entitled and register such shares of Common
Stock on the Company's share register or to credit the Holder's balance account
with DTC for such number of shares of Common Stock to which the Holder is
entitled upon the Holder's exercise of this Warrant, then, in addition to all
other remedies available to the Holder, the Company shall pay in cash to the
Holder on each day after such third (3rd) Trading Day that the issuance of such
shares of Common Stock is not timely effected an amount equal to 1.5% of the
product of (A) the sum of the number of shares of Common Stock not issued to the
Holder on a timely basis and to which the Holder is entitled and (B) the Closing
Sale Price of the Common Stock on the Trading Day immediately preceding the last
possible date which the Company could have issued such shares of Common Stock to
the Holder without violating Section 1(a).  In addition to the foregoing, if
within three (3) Trading Days after the Company's receipt of the facsimile copy
of an Exercise Notice the Company shall fail to issue and deliver a certificate
to the Holder and register such shares of Common Stock on the Company's share
register or credit the Holder's balance account with DTC for the number of
shares of Common Stock to which the Holder is entitled upon the Holder's
exercise hereunder or pursuant to the Company's obligation pursuant to clause
(ii) below, and if on or after such Trading Day the Holder purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of shares of Common Stock issuable upon
such exercise that the Holder anticipated receiving from the Company (a
"Buy-In"), then the Company shall, within three (3) Trading Days after the
Holder's request and in the Holder's discretion, either (i) pay cash to the
Holder in an amount equal to the Holder's total purchase price (including
brokerage commissions and other reasonable out-of-pocket expenses, if any) for
the shares of Common Stock so purchased (the "Buy-In Price"), at which point the
Company's obligation to deliver such certificate (and to issue such shares of
Common Stock) or credit such Holder's balance account with DTC shall terminate,
or (ii) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such shares of Common Stock or credit such Holder's
balance account with DTC and pay cash to the Holder in an amount equal to the
excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Closing Bid Price on the date of exercise.
Nothing shall limit the Holder's right to pursue any other remedies available to
it hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company's
failure to timely deliver certificates representing shares of Common Stock (or
to electronically deliver such shares of Common Stock) upon the exercise of this
Warrant as required pursuant to the terms hereof.
 

--------------------------------------------------------------------------------

2 Insert price equal to [SERIES A: $0.67] [SERIES B: $0.8175]

 
- 3 -

--------------------------------------------------------------------------------

 

(d)           Cashless Exercise.  Notwithstanding anything contained herein to
the contrary, if the Registration Statement (as defined in the Securities
Purchase Agreement) covering the issuance of the Warrant Shares that are subject
to the Exercise Notice (the "Unavailable Warrant Shares") is not available for
the issuance of such Unavailable Warrant Shares, the Holder may exercise this
Warrant in whole or in part and, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
Aggregate Exercise Price, elect instead to receive upon such exercise the "Net
Number" of shares of Common Stock determined according to the following formula
(a "Cashless Exercise"):
 
Net Number = (A x B) - (A x C)
                                                                               
D
 
For purposes of the foregoing formula:
 
A=
the total number of shares with respect to which this Warrant is then being
exercised.

 
B=
the Weighted Average Price of the Common Stock on the date immediately preceding
the date of the Exercise Notice.

 
C=
the Exercise Price then in effect for the applicable Warrant Shares at the time
of such exercise.

 
D=
the Closing Sale Price of the Common Stock on the date of the Exercise Notice.

 
For purposes of Rule 144(d) promulgated under the 1933 Act, as in effect on the
date hereof, it is intended that the Warrant Shares issued in a Cashless
Exercise shall be deemed to have been acquired by the Holder, and the holding
period for the Warrant Shares shall be deemed to have commenced, on the date
this Warrant was originally issued pursuant to the Securities Purchase
Agreement.
 
(e)           Disputes.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 13.
 
 
- 4 -

--------------------------------------------------------------------------------

 

(f)           Limitations on Exercises.  The Company shall not effect the
exercise of this Warrant, and the Holder shall not have the right to exercise
this Warrant, to the extent that after giving effect to such exercise, such
Person (together with such Person's affiliates) would beneficially own in excess
of 4.99% (the "Maximum Percentage") of the shares of Common Stock outstanding
immediately after giving effect to such exercise.  For purposes of the foregoing
sentence, the aggregate number of shares of Common Stock beneficially owned by
such Person and its affiliates shall include the number of shares of Common
Stock issuable upon exercise of this Warrant with respect to which the
determination of such sentence is being made, but shall exclude shares of Common
Stock which would be issuable upon (i) exercise of the remaining, unexercised
portion of this Warrant beneficially owned by such Person and its affiliates and
(ii) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company beneficially owned by such Person and its
affiliates (including, without limitation, any convertible notes or convertible
preferred stock or warrants) subject to a limitation on conversion or exercise
analogous to the limitation contained herein.  Except as set forth in the
preceding sentence, for purposes of this paragraph, beneficial ownership shall
be calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the "1934 Act").  For purposes of this Warrant, in determining
the number of outstanding shares of Common Stock, the Holder may rely on the
number of outstanding shares of Common Stock as reflected in (1) the Company's
most recent Form 10-K, Form 10-Q, Current Report on Form 8-K or other public
filing with the Securities and Exchange Commission, as the case may be, (2) a
more recent public announcement by the Company or (3) any other notice by the
Company or the Transfer Agent setting forth the number of shares of Common Stock
outstanding.  For any reason at any time, upon the written or oral request of
the Holder, the Company shall within one (1) Business Day confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding.  In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including the SPA Warrants, by the Holder and its affiliates since the date as
of which such number of outstanding shares of Common Stock was reported.  By
written notice to the Company, the Holder may from time to time increase or
decrease the Maximum Percentage to any other percentage not in excess of 9.99%
specified in such notice; provided that (i) any such increase will not be
effective until the sixty-first (61st) day after such notice is delivered to the
Company, and (ii) any such increase or decrease will apply only to the Holder
and not to any other holder of SPA Warrants.  The provisions of this paragraph
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 1(f) to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
beneficial ownership limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
 
 
- 5 -

--------------------------------------------------------------------------------

 

(g)           Insufficient Authorized Shares.  [SERIES A: (A) If at any time
while this Warrant remains outstanding and prior to the time the Authorized
Share Stockholder Approval (as defined in the Securities Purchase Agreement) is
obtained, the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon exercise of this Warrant at least a number of shares of Common
Stock equal to 100% of the number of shares of Common Stock (the "Initial
Required Reserve Amount") as shall from time to time be necessary to effect the
exercise of all of this Warrant then outstanding (a "Initial Authorized Share
Failure"), or (B) if][SERIES B: If] at any time while this Warrant remains
outstanding and following the time the Authorized Share Stockholder Approval is
obtained, the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon exercise of this Warrant at least a number of shares of Common
Stock equal to 130% of the number of shares of Common Stock (the [SERIES A:
"Subsequent Required Reserve Amount", and each of the Initial Required Reserve
Amount and the Subsequent Required Reserve Amount, a ]"Required Reserve Amount")
as shall from time to time be necessary to effect the exercise of all of this
Warrant then outstanding ([SERIES A: a "Subsequent Authorized Share Failure",
and each of the Initial Authorized Share Failure and the Subsequent Authorized
Share Failure, ]an " Authorized Share Failure ") then the Company shall
immediately take all action necessary to increase the Company's authorized
shares of Common Stock to an amount sufficient to allow the Company to reserve
the applicable Required Reserve Amount for this Warrant then
outstanding.  Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than sixty (60) days after the occurrence of such
Authorized Share Failure, the Company shall either (x) hold a meeting of its
stockholders for the approval of an increase in the number of authorized shares
of Common Stock or (y) obtain the written consent of its stockholders for the
approval of an increase in the number of authorized shares of Common Stock and
provide each stockholder with an information statement with respect thereto;
provided, that if the SEC reviews the (i) proxy statement contemplated in clause
(x) above or (ii) the information statement contemplated in clause (y) above,
then the sixty  (60) day period may be extended for an additional period not to
exceed thirty (30) days.  In connection with such meeting, the Company shall
provide each stockholder with a proxy statement and shall use its best efforts
to solicit its stockholders' approval of such increase in authorized shares of
Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal.
 
2.           ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.  The
Exercise Price and the number of Warrant Shares shall be adjusted from time to
time as follows:
 
(a)           Adjustment Upon Issuance of Shares of Common Stock.  If and
whenever on or after the Subscription Date, the Company issues or sells, or in
accordance with this Section 2 is deemed to have issued or sold, any shares of
Common Stock (including the issuance or sale of shares of Common Stock owned or
held by or for the account of the Company, but excluding shares of Common Stock
deemed to have been issued by the Company in connection with any Excluded
Securities) for a consideration per share (the "New Issuance Price") less than a
price (the "Applicable Price") equal to the Exercise Price in effect immediately
prior to such issue or sale or deemed issuance or sale (the foregoing a
"Dilutive Issuance"), then immediately after such Dilutive Issuance, the
Exercise Price then in effect shall be reduced to an amount equal to the New
Issuance Price.  Upon each such adjustment of the Exercise Price hereunder
(except pursuant to Section 2(e)), the number of Warrant Shares issuable
immediately prior to such Dilutive Issuance shall be adjusted to the number of
shares of Common Stock determined by multiplying the Exercise Price then in
effect immediately prior to such adjustment by the number of Warrant Shares
acquirable upon exercise of this Warrant immediately prior to such adjustment
and dividing the product thereof by the Exercise Price resulting from such
adjustment.  For purposes of determining the adjusted Exercise Price under this
Section 2(a), the following shall be applicable:
 
 
- 6 -

--------------------------------------------------------------------------------

 

(i)           Issuance of Options.  If the Company in any manner grants any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
is less than the Applicable Price, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share.  For
purposes of this Section 2(a)(i), the "lowest price per share for which one
share of Common Stock is issuable upon exercise of such Options or upon
conversion, exercise or exchange of such Convertible Securities issuable upon
exercise of any such Option" shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the granting or sale of the Option, upon exercise
of the Option and upon conversion, exercise or exchange of any Convertible
Security issuable upon exercise of such Option less any consideration paid or
payable by the Company with respect to such one share of Common Stock upon the
granting or sale of such Option, upon exercise of such Option and upon
conversion exercise or exchange of any Convertible Security issuable upon
exercise of such Option.  No further adjustment of the Exercise Price or number
of Warrant Shares shall be made upon the actual issuance of such shares of
Common Stock or of such Convertible Securities upon the exercise of such Options
or upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities.
 
(ii)           Issuance of Convertible Securities.  If the Company in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one share of Common Stock is issuable upon the conversion, exercise or
exchange thereof is less than the Applicable Price, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the issuance or sale of such Convertible Securities for
such price per share.  For the purposes of this Section 2(a)(ii), the "lowest
price per share for which one share of Common Stock is issuable upon the
conversion, exercise or exchange thereof" shall be equal to the sum of the
lowest amounts of consideration (if any) received or receivable by the Company
with respect to one share of Common Stock upon the issuance or sale of the
Convertible Security and upon conversion, exercise or exchange of such
Convertible Security less any consideration paid or payable by the Company with
respect to such one share of Common Stock upon the issuance or sale of such
Convertible Security and upon conversion, exercise or exchange of such
Convertible Security.  No further adjustment of the Exercise Price or number of
Warrant Shares shall be made upon the actual issuance of such shares of Common
Stock upon conversion, exercise or exchange of such Convertible Securities, and
if any such issue or sale of such Convertible Securities is made upon exercise
of any Options for which adjustment of this Warrant has been or is to be made
pursuant to other provisions of this Section 2(a), no further adjustment of the
Exercise Price or number of Warrant Shares shall be made by reason of such issue
or sale.
 
 
- 7 -

--------------------------------------------------------------------------------

 

(iii)           Change in Option Price or Rate of Conversion.  If the purchase
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exercise or exchange of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exercisable or exchangeable for shares of Common Stock increases or decreases at
any time, the Exercise Price and the number of Warrant Shares in effect at the
time of such increase or decrease shall be adjusted to the Exercise Price and
the number of Warrant Shares which would have been in effect at such time had
such Options or Convertible Securities provided for such increased or decreased
purchase price, additional consideration or increased or decreased conversion
rate, as the case may be, at the time initially granted, issued or sold.  For
purposes of this Section 2(a)(iii), if the terms of any Option or Convertible
Security that was outstanding as of the date of issuance of this Warrant are
increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease.  No
adjustment pursuant to this Section 2(a) shall be made if such adjustment would
result in an increase of the Exercise Price then in effect or a decrease in the
number of Warrant Shares.
 
(iv)           Calculation of Consideration Received.  In case any Option is
issued in connection with the issue or sale of other securities of the Company,
together comprising one integrated transaction, (x) the Options will be deemed
to have been issued for the Option Value of such Options and (y) the other
securities issued or sold in such integrated transaction shall be deemed to have
been issued for the difference of (I) the aggregate consideration received by
the Company less any consideration paid or payable by the Company pursuant to
the terms of such other securities of the Company, less (II) the Option
Value.  If any shares of Common Stock, Options or Convertible Securities are
issued or sold or deemed to have been issued or sold for cash, the consideration
received therefor will be deemed to be the net amount received by the Company
therefor.  If any shares of Common Stock, Options or Convertible Securities are
issued or sold for a consideration other than cash, the amount of such
consideration received by the Company will be the fair value of such
consideration, except where such consideration consists of securities, in which
case the amount of consideration received by the Company will be the Closing
Sale Price of such security on the date of receipt.  If any shares of Common
Stock, Options or Convertible Securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefor will be deemed to be the
fair value of such portion of the net assets and business of the non-surviving
entity as is attributable to such shares of Common Stock, Options or Convertible
Securities, as the case may be.  The fair value of any consideration other than
cash or securities will be determined jointly by the Company and the Required
Holders.  If such parties are unable to reach agreement within ten (10) days
after the occurrence of an event requiring valuation (the "Valuation Event"),
the fair value of such consideration will be determined within five (5) Trading
Days after the tenth (10th) day following the Valuation Event by an independent,
reputable appraiser jointly selected by the Company and the Required
Holders.  The determination of such appraiser shall be final and binding upon
all parties absent manifest error and the fees and expenses of such appraiser
shall be borne by the Company.
 
(v)           Record Date.  If the Company takes a record of the holders of
shares of Common Stock for the purpose of entitling them (A) to receive a
dividend or other distribution payable in shares of Common Stock, Options or in
Convertible Securities or (B) to subscribe for or purchase shares of Common
Stock, Options or Convertible Securities, then such record date will be deemed
to be the date of the issue or sale of the shares of Common Stock deemed to have
been issued or sold upon the declaration of such dividend or the making of such
other distribution or the date of the granting of such right of subscription or
purchase, as the case may be.
 
 
- 8 -

--------------------------------------------------------------------------------

 

(b)           Voluntary Adjustment By Company.  The Company may at any time
during the term of this Warrant reduce the then current Exercise Price to any
amount and for any period of time deemed appropriate by the Board of Directors
of the Company.
 
(c)           Adjustment Upon Subdivision or Combination of Shares of Common
Stock.  If the Company at any time on or after the Subscription Date subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Exercise Price in effect immediately prior to such subdivision will
be proportionately reduced and the number of Warrant Shares will be
proportionately increased.  If the Company at any time on or after the
Subscription Date  combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Exercise Price in effect immediately prior to such
combination will be proportionately increased and the number of Warrant Shares
will be proportionately decreased.  Any adjustment under this Section 2(c) shall
become effective at the close of business on the date the subdivision or
combination becomes effective.
 
(d)           Other Events.  If any event occurs of the type contemplated by the
provisions of this Section 2 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features, but excluding
Excluded Securities), then the Company's Board of Directors will make an
appropriate adjustment in the Exercise Price and the number of Warrant Shares so
as to protect the rights of the Holder; provided that no such adjustment
pursuant to this Section 2(d) will increase the Exercise Price or decrease the
number of Warrant Shares as otherwise determined pursuant to this Section 2.
 
(e)           Additional Price Adjustment.  If the arithmetic average of the
Weighted Average Prices for each of the ten (10) Trading Days immediately
following the First Determination Date (the "First Adjustment Price") is less
than the then existing Exercise Price, then on the tenth (10th) Trading Day
following the First Determination Date, the Exercise Price then in effect shall
be reduced (but in no event increased) to the First Adjustment Price.  In
addition, if at any time during the period commencing on the six (6) month
anniversary of the Issuance Date and ending at such time that all of the
Securities (as defined in the Securities Purchase Agreement) may be sold without
restriction or limitation pursuant to Rule 144 and without the requirement to be
in compliance with Rule 144(c)(1), the Company shall fail for any reason to
satisfy the current public information requirement under Rule 144(c) (a "Public
Reporting Failure"), then if the arithmetic average of the Weighted Average
Prices for each of the ten (10) Trading Days immediately following the Second
Determination Date (the "Second Adjustment Price") is less than the then
existing Exercise Price, then on the on the tenth (10th) Trading Day following
the Second Determination Date, the Exercise Price then in effect shall be
reduced (but in no event increased) to the Second Adjustment Price. For the
avoidance of doubt, if any adjustment in this Section 2(e) would otherwise
result in an increase in the Exercise Price hereunder, no such adjustment shall
be made.
 
 
- 9 -

--------------------------------------------------------------------------------

 

(f)           Exercise Floor Price.  Unless and until such time as the Company
obtains stockholder approval for the issuance of all Securities (as defined in
the Securities Purchase Agreement) issued pursuant to the Securities Purchase
Agreement required by the rules and regulations of the Principal Market (for so
long as the Common Stock is listed or quoted on the Principal Market) (the
"Principal Market Stockholder Approval"), no adjustment pursuant to Section 2
shall cause the Exercise Price to be less than $0.67, as adjusted for any stock
dividend, stock split, stock combination, reclassification or similar
transaction (the "Exercise Floor Price").  Upon the receipt of such stockholder
approval, any adjustment to the Exercise Price that would have made pursuant to
this Section 2 but for this Section 2(f) shall be made on the date of such
receipt.
 
3.           RIGHTS UPON DISTRIBUTION OF ASSETS.  If the Company shall declare
or make any dividend or other distribution of its assets (or rights to acquire
its assets) to holders of shares of Common Stock, by way of return of capital or
otherwise (including, without limitation, any distribution of cash, stock or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a "Distribution"), at any time after the issuance of this
Warrant, then, in each such case, the Holder shall be entitled to participate in
such Distribution to the same extent that the Holder would have participated
therein if the Holder had held the number of shares of Common Stock acquirable
upon complete exercise of this Warrant (without regard to any limitations on
exercise hereof, including without limitation, the Maximum Percentage)
immediately before the date of which a record is taken for such Distribution,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the participation in such
Distribution (provided, however, to the extent that the Holder's right to
participate in any such Distribution would result in the Holder exceeding the
Maximum Percentage, then the Holder shall not be entitled to participate in such
Distribution to such extent (or in the beneficial ownership of any shares of
Common Stock as a result of such Distribution to such extent) and the portion of
such Distribution shall be held in abeyance for the benefit of the Holder until
such time, if ever, as its right thereto would not result in the Holder
exceeding the Maximum Percentage.
 
4.           PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.
 
(a)           Purchase Rights.  In addition to any adjustments pursuant to
Section 2 above, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of Common Stock (the
"Purchase Rights"), then the Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder could have acquired if the Holder had held the number of shares of Common
Stock acquirable upon complete exercise of this Warrant (without regard to any
limitations on exercise hereof, including without limitation, the Maximum
Percentage) immediately before the date on which a record is taken for the
grant, issuance or sale of such Purchase Rights, or, if no such record is taken,
the date as of which the record holders of shares of Common Stock are to be
determined for the grant, issue or sale of such Purchase Rights (provided,
however, that to the extent that the Holder's right to participate in any such
Purchase Right would result in the Holder exceeding the Maximum Percentage, then
the Holder shall not be entitled to participate in such Purchase Right to such
extent (or beneficial ownership of such shares of Common Stock as a result of
such Purchase Right to such extent) and such Purchase Right to such extent shall
be held in abeyance for the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Maximum Percentage, at
which time the Holder shall be granted such right to the same extent as if there
had been no such limitation).
 
 
- 10 -

--------------------------------------------------------------------------------

 

(b)           Fundamental Transactions.  The Company shall not enter into or be
party to a Fundamental Transaction unless (i) the Successor Entity assumes in
writing all of the obligations of the Company under this Warrant and the other
Transaction Documents in accordance with the provisions of this Section 4(b)
pursuant to written agreements in form and substance satisfactory to the
Required Holders and approved by the Required Holders prior to such Fundamental
Transaction, including agreements to deliver to each holder of the SPA Warrants
in exchange for such SPA Warrants a security of the Successor Entity evidenced
by a written instrument substantially similar in form and substance to this
Warrant, including, without limitation, an adjusted exercise price equal to the
value for the shares of Common Stock reflected by the terms of such Fundamental
Transaction, and exercisable for a corresponding number of shares of capital
stock equivalent to the shares of Common Stock acquirable and receivable upon
exercise of this Warrant (without regard to any limitations on the exercise of
this Warrant) prior to such Fundamental Transaction, and satisfactory to the
Required Holders and (ii) the Successor Entity (including its Parent Entity) is
a publicly traded corporation whose common stock is quoted on or listed for
trading on an Eligible Market.  Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Warrant referring to the "Company" shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Warrant with the same effect as
if such Successor Entity had been named as the Company herein.  Upon
consummation of the Fundamental Transaction, the Successor Entity shall deliver
to the Holder confirmation that there shall be issued upon exercise of this
Warrant at any time after the consummation of the Fundamental Transaction, in
lieu of the shares of Common Stock (or other securities, cash, assets or other
property) issuable upon the exercise of the Warrant prior to such Fundamental
Transaction, such shares of the publicly traded common stock or common shares
(or its equivalent) of the Successor Entity (including its Parent Entity) which
the Holder would have been entitled to receive upon the happening of such
Fundamental Transaction had this Warrant been converted immediately prior to
such Fundamental Transaction, as adjusted in accordance with the provisions of
this Warrant.  In addition to and not in substitution for any other rights
hereunder, prior to the consummation of any Fundamental Transaction pursuant to
which holders of shares of Common Stock are entitled to receive securities or
other assets with respect to or in exchange for shares of Common Stock (a
"Corporate Event"), the Company shall make appropriate provision to insure that
the Holder will thereafter have the right to receive upon an exercise of this
Warrant at any time after the consummation of the Corporate Event but prior to
the Expiration Date, in lieu of shares of Common Stock (or other securities,
cash, assets or other property) purchasable upon the exercise of this Warrant
prior to such Corporate Event, such shares of stock, securities, cash, assets or
any other property whatsoever (including warrants or other purchase or
subscription rights) which the Holder would have been entitled to receive upon
the happening of such Corporate Event had this Warrant been exercised
immediately prior to such Corporate Event.  Provision made pursuant to the
preceding sentence shall be in a form and substance reasonably satisfactory to
the Required Holders.  The provisions of this Section shall apply similarly and
equally to successive Fundamental Transactions and Corporate Events and shall be
applied without regard to any limitations on the exercise of this Warrant.
 
 
- 11 -

--------------------------------------------------------------------------------

 

(c)           Notwithstanding the foregoing, in the event of a Fundamental
Transaction, at the request of the Holder delivered before the ninetieth (90th)
day after the consummation of such Fundamental Transaction, the Company (or the
Successor Entity) shall purchase this Warrant from the Holder by paying to the
Holder, within five (5) Business Days after such request (or, if later, on the
effective date of the Fundamental Transaction), cash in an amount equal to the
Black Scholes Value of the remaining unexercised portion of this Warrant on the
date of such Fundamental Transaction.
 
5.           FORCED EXERCISE.
 
(a)           At any time after the six-month anniversary of the Issuance Date
(the “Trigger Date”), if (i) the Weighted Average Price of the Common Stock for
twenty (20) consecutive Trading Days after the Trigger Date (the "Forced
Exercise Measuring Period") is equal to or greater than $[     ]3 (subject to
adjustment for stock splits, stock dividends, recapitalizations,
reorganizations, reclassification, combinations, reverse stock splits or other
similar events after the Subscription Date with respect to the Common Stock);
and (ii) there is no Equity Conditions Failure (unless the Holder has waived
such Equity Conditions Failure) as of such date (clauses (i) and (ii), the
"Forced Exercise Conditions"), the Company may deliver a notice to the Holder (a
"Forced Exercise Notice" and the date such notice is received by the Holder, the
"Forced Exercise Notice Date"), of its irrevocable election to require the
Holder to exercise up to 50% of the then unexercised portion of this
Warrant.  The Company shall set forth the number of Warrant Shares to which the
forced exercise relates in the Forced Exercise Notice (the "Forced Exercise
Share Number"), which number shall not exceed 50% of the then unexercised
portion of this Warrant.  The date of such forced exercise shall be the
thirtieth (30th) Trading Day following the Forced Exercise Notice Date (the
"Forced Exercise Date").  A Forced Exercise Notice may not be given more than
two (2) Trading Days after satisfaction of Forced Exercise Conditions and each
Forced Exercise Notice shall certify that the Forced Exercise Conditions have
been satisfied.  The forced exercise thereunder may only occur on the Forced
Exercise Date if each of the following shall be true: (i) there is no Equity
Conditions Failure (unless the Holder has waived such Equity Conditions
Failure); and (ii) the Weighted Average Price of the Common Stock is equal to or
greater than $[     ] 4 (subject to adjustment for stock splits, stock
dividends, recapitalizations, reorganizations, reclassification, combinations,
reverse stock splits or other similar events after the Subscription Date with
respect to the Common Stock) for twenty (20) consecutive Trading Days
immediately prior to the Forced Exercise Date (such period, the "Forced Exercise
Bring Down Measuring Period," and clauses (i) and (ii), the "Forced Exercise
Bring Down Conditions").  The Company shall deliver to the Holder a notice no
later than 10:00 a.m., New York time, on the Forced Exercise Date (the
"Bring-Down Notice"), which notice shall certify whether or not the Forced
Exercise Bring Down Conditions have been satisfied.  If the Forced Exercise
Bring Down Conditions have not been satisfied at such time (and are not waived
by the Holder), the Forced Exercise Notice will be null and void, ab
initio.  Notwithstanding the foregoing, nothing in this subsection shall prevent
the Holder from exercising this Warrant, in whole or part, on or prior to the
Forced Exercise Date.  The Company covenants and agrees that it will honor all
Exercise Notices tendered from the time of delivery of the Forced Exercise
Notice through the Forced Exercise Date.  If a Holder voluntarily exercises this
Warrant after the time of delivery of the Forced Exercise Notice for a number of
Warrant Shares less than the Forced Exercise Share Number, then the Forced
Exercise Share Number shall be reduced by the number of Warrant Shares exercised
pursuant to such voluntary exercise.  Upon an Equity Conditions Failure, the
Holder may revoke any Exercise Notice delivered after the Forced Exercise Notice
is received by the Holder and the Company, within one (1) Business Day of such
revocation, shall return the Aggregate Exercise Price applicable to any such
Exercise Notice(s) to the Holder by wire transfer of immediately available funds
and any SPA Warrants so exercised shall be deemed reinstated and returned to the
Holders, if applicable.  The Company shall not deliver more than one Forced
Exercise Notice.



--------------------------------------------------------------------------------

3 Insert dollar amount equal to 200% of the initial Exercise Price. 
4 Insert dollar amount equal to 200% of the initial Exercise Price.

 
- 12 -

--------------------------------------------------------------------------------

 

(b)           Pro Rata Forced Exercise Requirement.  If the Company elects a
Forced Exercise of this Warrant pursuant to Section 5(a), then it must
simultaneously take the same action in the same proportion with respect to all
of the SPA Warrants.  If the Company elects a Forced Exercise of this Warrant
pursuant to Section 5(a) (or similar provisions under the other SPA Warrants)
with respect to less than all of the Warrant Shares then outstanding under this
Warrant, then the Company shall require a forced exercise of a number of Warrant
Shares from each of the holders of the SPA Warrants equal to each Holders' Pro
Rata Amount of the total number of Warrant Shares subject to such Forced
Exercise pursuant to all of the SPA Warrants (such fraction with respect to each
holder is referred to as its "Forced Exercise Allocation Percentage," and such
amount with respect to each holder is referred to as its "Pro Rata Forced
Exercise Amount"); provided, however, that in the event that any holder's Pro
Rata Forced Exercise Amount exceeds the outstanding number of Warrant Shares of
such holder's Warrant, then such excess Pro Rata Forced Exercise Amount shall be
allocated amongst the remaining holders of SPA Warrants in accordance with the
foregoing formula.  In the event that the initial holder of any SPA Warrants
shall sell or otherwise transfer any of such holder's SPA Warrants, the
transferee shall be allocated a pro rata portion of such holder's Forced
Exercise Allocation Percentage and the Pro Rata Forced Exercise Amount.
 
6.           NONCIRCUMVENTION.  The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation or Bylaws, or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder.  Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) (A) shall, until the Authorized Share Stockholder Approval is obtained and
so long as any of the SPA Warrants are outstanding, take all action necessary to
reserve and keep available out of its authorized and unissued shares of Common
Stock, solely for the purpose of effecting the exercise of the SPA Warrants,
100% of the number of shares of Common Stock as shall from time to time be
necessary to effect the exercise of the SPA Warrants then outstanding (without
regard to any limitations on exercise) and (B) shall, from and after the time
that the Authorized Share Stockholder Approval is obtained and so long as any of
the SPA Warrants are outstanding, take all action necessary to reserve and keep
available out of its authorized and unissued shares of Common Stock, solely for
the purpose of effecting the exercise of the SPA Warrants, 130% of the number of
shares of Common Stock as shall from time to time be necessary to effect the
exercise of the SPA Warrants then outstanding (without regard to any limitations
on exercise).
 
 
- 13 -

--------------------------------------------------------------------------------

 

7.           WARRANT HOLDER NOT DEEMED A STOCKHOLDER.  Except as otherwise
specifically provided herein, the Holder, solely in such Person's capacity as a
holder of this Warrant, shall not be entitled to vote or receive dividends or be
deemed the holder of share capital of the Company for any purpose, nor shall
anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person's capacity as the Holder of this Warrant, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise, prior to the issuance to the Holder of the Warrant Shares which such
Person is then entitled to receive upon the due exercise of this Warrant.  In
addition, nothing contained in this Warrant shall be construed as imposing any
liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the
Company.  Notwithstanding this Section 7, the Company shall provide the Holder
with copies of the same notices and other information given to the stockholders
of the Company generally, contemporaneously with the giving thereof to the
stockholders.
 
8.           REISSUANCE OF WARRANTS.
 
(a)           Transfer of Warrant.  If this Warrant is to be transferred, the
Holder shall surrender this Warrant to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Warrant (in
accordance with Section 8(d)), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less than the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 8(d)) to the Holder representing the right to purchase the number
of Warrant Shares not being transferred.
 
(b)           Lost, Stolen or Mutilated Warrant.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form and, in the case of mutilation, upon surrender and cancellation of this
Warrant, the Company shall execute and deliver to the Holder a new Warrant (in
accordance with Section 8(d)) representing the right to purchase the Warrant
Shares then underlying this Warrant.
 
 
- 14 -

--------------------------------------------------------------------------------

 

(c)           Exchangeable for Multiple Warrants.  This Warrant is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Warrant or Warrants (in accordance with Section 8(d)) representing in
the aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no SPA Warrants for fractional shares
of Common Stock shall be given.
 
(d)           Issuance of New Warrants.  Whenever the Company is required to
issue a new Warrant pursuant to the terms of this Warrant, such new Warrant (i)
shall be of like tenor with this Warrant, (ii) shall represent, as indicated on
the face of such new Warrant, the right to purchase the Warrant Shares then
underlying this Warrant (or in the case of a new Warrant being issued pursuant
to Section 8(a) or Section 8(c), the Warrant Shares designated by the Holder
which, when added to the number of shares of Common Stock underlying the other
new Warrants issued in connection with such issuance, does not exceed the number
of Warrant Shares then underlying this Warrant), (iii) shall have an issuance
date, as indicated on the face of such new Warrant which is the same as the
Issuance Date, and (iv) shall have the same rights and conditions as this
Warrant.
 
9.           NOTICES.  Whenever notice is required to be given under this
Warrant, unless otherwise provided herein, such notice shall be given in
accordance with Section 9(f) of the Securities  Purchase Agreement.  The Company
shall provide the Holder with prompt written notice of all actions taken
pursuant to this Warrant, including in reasonable detail a description of such
action and the reason therefor.  Without limiting the generality of the
foregoing, the Company will give written notice to the Holder (i) immediately
upon any adjustment of the Exercise Price, setting forth in reasonable detail,
and certifying, the calculation of such adjustment and (ii) at least fifteen
(15) days prior to the date on which the Company closes its books or takes a
record (A) with respect to any dividend or distribution upon the shares of
Common Stock, (B) with respect to any grants, issuances or sales of any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property to holders of shares of Common Stock or (C) for determining
rights to vote with respect to any Fundamental Transaction, dissolution or
liquidation; provided in each case that such information shall be made known to
the public prior to or in conjunction with such notice being provided to the
Holder.
 
10.         AMENDMENT AND WAIVER.  Except as otherwise provided herein, the
provisions of this Warrant may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the Holder.
 
 
- 15 -

--------------------------------------------------------------------------------

 

11.         GOVERNING LAW.  This Warrant shall be governed by and construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Warrant shall be governed by,
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  The Company hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address it set forth
on the signature page hereto and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  Nothing contained herein shall be deemed or operate to
preclude the Holder from bringing suit or taking other legal action against the
Company in any other jurisdiction to collect on the Company's obligations to the
Holder, to realize on any collateral or any other security for such obligations,
or to enforce a judgment or other court ruling in favor of the Holder.  THE
COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
12.         CONSTRUCTION; HEADINGS.  This Warrant shall be deemed to be jointly
drafted by the Company and all the Buyers and shall not be construed against any
person as the drafter hereof.  The headings of this Warrant are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Warrant.
 
13.         DISPUTE RESOLUTION.  In the case of a dispute as to the
determination of the Exercise Price or the arithmetic calculation of the Warrant
Shares, the Company shall submit the disputed determinations or arithmetic
calculations via facsimile within two (2) Business Days of receipt of the
Exercise Notice giving rise to such dispute, as the case may be, to the
Holder.  If the Holder and the Company are unable to agree upon such
determination or calculation of the Exercise Price or the Warrant Shares within
three (3) Business Days of such disputed determination or arithmetic calculation
being submitted to the Holder, then the Company shall, within two (2) Business
Days submit via facsimile (a) the disputed determination of the Exercise Price
to an independent, reputable investment bank selected by the Company and
approved by the Holder  or (b) the disputed arithmetic calculation of the
Warrant Shares to the Company's independent, outside accountant.  The Company
shall cause the investment bank or the accountant, as the case may be, to
perform the determinations or calculations and notify the Company and the Holder
of the results no later than ten (10) Business Days from the time it receives
the disputed determinations or calculations.  Such investment bank's or
accountant's determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.  The party whose calculation is
furthest from the investment bank's or accountant's determination or
calculation, as the case may be, shall be obligated to pay the fees and expenses
of such investment bank or accountant.
 
14.         REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF.  The
remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant and the other Transaction Documents,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the right of the Holder to
pursue actual damages for any failure by the Company to comply with the terms of
this Warrant.  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate.  The Company therefore agrees that, in
the event of any such breach or threatened breach, the holder of this Warrant
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.
 
 
- 16 -

--------------------------------------------------------------------------------

 

15.         TRANSFER.   This Warrant may be offered for sale, sold, transferred
or assigned without the consent of the Company, except as may otherwise be
required by Section 2(g) of the Securities  Purchase Agreement.
 
16.         SEVERABILITY.   If any provision of this Warrant is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Warrant so long as this Warrant as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
17.         CURRENCY.  All amounts set forth in this Warrant that refer to
dollars or $ shall refer to US dollars.  All amounts denominated in other
currencies shall be converted in the US dollar equivalent amount in accordance
with the Exchange Rate on the date of calculation.
 
18.         CERTAIN DEFINITIONS.  For purposes of this Warrant, the following
terms shall have the following meanings:
 
(a)           "Approved Stock Plan" means any stock option plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company's securities may be issued to any employee, officer or director for
services provided to the Company; provided that the issuance price, exercise
price or deemed issuance or exercise price, for any securities issued pursuant
to such a plan is equal to or exceeds the then existing exercise price for the
Series A Warrants (as defined in the Securities Purchase Agreement).
 
(b)           "Black Scholes Value" means the value of this Warrant based on the
Black and Scholes Option Pricing Model obtained from the "OV" function on
Bloomberg determined as of the day immediately following the public announcement
of the applicable Fundamental Transaction for pricing purposes and reflecting
(i) a risk-free interest rate corresponding to the U.S. Treasury rate for a
period equal to the remaining term of this Warrant as of such date of request,
(ii) an expected volatility equal to the greater of 100% and the 100 day
volatility obtained from the HVT function on Bloomberg as of the day immediately
following the public announcement of the applicable Fundamental Transaction,
(iii) the underlying price per share used in such calculation shall be the sum
of the price per share being offered in cash, if any, plus the value of any
non-cash consideration, if any, being offered in the Fundamental Transaction and
(iv) a 360 day annualization factor.
 
 
- 17 -

--------------------------------------------------------------------------------

 

(c)           "Bloomberg" means Bloomberg Financial Markets.
 
(d)           "Business Day" means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.
 
(e)           "Closing Bid Price" and "Closing Sale Price" means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or the last trade price,
respectively, of such security prior to 4:00:00 p.m., New York time, as reported
by Bloomberg, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing bid price or last
trade price, respectively, of such security on the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last closing bid price or last
trade price, respectively, of such security in the over-the-counter market on
the electronic bulletin board for such security as reported by Bloomberg, or, if
no closing bid price or last trade price, respectively, is reported for such
security by Bloomberg, the average of the bid prices, or the ask prices,
respectively, of any market makers for such security as reported in the "pink
sheets" by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.).  If
the Closing Bid Price or the Closing Sale Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Bid
Price or the Closing Sale Price, as the case may be, of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder.  If the Company and the Holder are unable to agree upon the fair
market value of such security, then such dispute shall be resolved pursuant to
Section 13.  All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.
 
(f)           "Common Stock" means (i) the Company's shares of Common Stock, par
value $0.001 per share, and (ii) any share capital into which such Common Stock
shall have been changed or any share capital resulting from a reclassification
of such Common Stock.
 
(g)           "Convertible Securities" means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.
 
(h)           "Eligible Market" means the Principal Market, The NASDAQ Global
Market, The NASDAQ Global Select Market, The New York Stock Exchange, Inc., The
Nasdaq Capital Market or the OTC Bulletin Board.
 
 
- 18 -

--------------------------------------------------------------------------------

 

(i)           "Equity Conditions" means:  (A) on each day during the period
beginning thirty (30) Trading Days prior to the applicable date of determination
and ending on and including the applicable date of determination (the "Equity
Conditions Measuring Period"), either (x) the Registration Statement (as defined
in the Registration Rights Agreement) filed pursuant to the Registration Rights
Agreement shall be effective and available for the resale of all remaining
Registrable Securities in accordance with the terms of the Registration Rights
Agreement and there shall not have been any Grace Period (as defined in the
Registration Rights Agreement) or (y) all shares of Common Stock issuable upon
conversion of the SPA Securities and exercise of the Warrants shall be eligible
for sale without restriction and without the need for registration under any
applicable federal or state securities laws, including, without limitation
pursuant to Rule 144 if without any restriction or limitation and without the
requirement to be in compliance with Rule 144(c)(1); (B) on each day during the
Equity Conditions Measuring Period, the Common Stock is designated for quotation
on the Principal Market or an Eligible Market and shall not have been suspended
from trading from any applicable exchanges or markets nor shall proceedings for
such delisting or suspension from all such exchanges or markets have been
commenced, threatened or pending either (1) in writing by all relevant exchanges
and markets or (2) by falling below the minimum listing maintenance requirements
of all relevant exchanges and markets; (C) on each day during the Equity
Conditions Measuring Period, the Company shall have delivered Common Stock upon
exercise of the SPA Warrants to the holders on a timely basis as set forth in
Section 1(a) hereof; (D) any applicable shares of Common Stock to be issued in
connection with the event requiring determination may be issued in full without
violating Section 1(f) hereof or the rules or regulations of the applicable
Principal Market; provided, however, that the foregoing shall not preclude the
Company from issuing such number of shares that does not cause any such
violation; (E) during the Equity Conditions Measuring Period, the Company shall
not have failed to timely make any payments within five (5) Business Days of
when such payment is due pursuant to any Transaction Document (as defined in the
Securities Purchase Agreement); (F) during the Equity Conditions Measuring
Period, there shall not have occurred a Triggering Event or an event that with
the passage of time or giving of notice would constitute a Triggering Event; (G)
the Company shall have no knowledge of any fact that would cause all shares of
Common Stock issued and issuable upon exercise of the Warrants not to be
eligible for sale without restriction or limitation and without the need for
registration under any applicable federal or state securities laws; and (H) on
each day during the Equity Conditions Measuring Period, the Company otherwise
shall be in material compliance with and shall not be in breach of any
provision, covenant, representation or warranty of any Transaction Document.
 
(j)           "Equity Conditions Failure" means that during the period beginning
on the Forced Exercise Notice Date through the Forced Exercise Date, the Equity
Conditions have not been satisfied (or waived in writing by the Holder).
 
 
- 19 -

--------------------------------------------------------------------------------

 

(k)           "Excluded Securities" means any Common Stock issued or issuable:
(i) in connection with any Approved Stock Plan; provided that the option term,
exercise price or similar provisions of any issuances pursuant to such Approved
Stock Plan are not amended, modified or changed on or after the Subscription
Date, (ii) upon conversion of the SPA Securities or exercise of the Warrants;
provided that neither the terms of the SPA Securities nor the Warrants are
amended, modified or changed on or after the date hereof to lower the conversion
price, amortization price or exercise price of any such securities, to extend
the term of any such securities or otherwise in any manner that adversely
affects, or could reasonably be expected to adverse affect, the Holder; (iii) in
connection with the warrants issued to the Placement Agent on the terms set
forth on Schedule 4(n)(i)(5) of the Securities Purchase Agreement; provided that
the terms of such warrants are not amended, modified or changed on or after the
date hereof to lower the exercise price, extend the term thereof or otherwise in
any other matter that adversely affects, or could reasonably be expected to
adverse affect the Holder and provided, further, that the shares of Common Stock
underlying such warrants are not reserved by the Company out of the authorized
and unissued shares of Common Stock and are not issuable or issued until the
Company obtains the Principal Market Stockholder Approval and the Authorized
Share Stockholder Approval; and provided, further, that the shares of Common
Stock underlying such warrants are not registered until all of the Registrable
Securities are registered; (iv) upon exercise of any Options or Convertible
Securities which are outstanding on the day immediately preceding the date
hereof; provided that the terms of such Options or Convertible Securities are
not amended, modified or changed on or after the date hereof to lower the
conversion price, amortization price or exercise price of any such securities,
to extend the term of any such securities or otherwise in any manner that
adversely affects, or could reasonably be expected to adverse affect, the Holder
and (v) in connection with mergers, acquisitions, strategic licensing
arrangements, strategic business partnerships or joint ventures, in each case
with non-affiliated third parties and otherwise on an arm's-length basis, the
purpose of which is not to raise additional capital; provided, that such third
parties are not granted any registration rights.  Notwithstanding the foregoing,
any Common Stock issued or issuable to raise capital for the Company or its
Subsidiaries, directly or indirectly, in connection with any transaction
contemplated by clause (v) above, including, without limitation, securities
issued in one or more related transactions or that result in similar economic
consequences, shall not be deemed to be Excluded Securities.
 
(l)           "Expiration Date" means the date sixty months after the Initial
Exercisability Date or, if such date falls on a day other than a Business Day or
on which trading does not take place on the Principal Market (a "Holiday"), the
next day that is not a Holiday.
 
(m)           "First Determination Date" means the later of (i) the earlier of
(A) the date that the Principal Market Stockholder Approval is obtained and (B)
the date that the Common Stock ceases to be listed or quoted on the Principal
Market, and (ii) the earlier of the date that (A) the Registration Statement
filed pursuant to the Registration Rights Agreement shall be effective and
available for the resale of all remaining Registrable Securities in accordance
with the terms of the Registration Rights Agreement and (B) the first date that
all of the Securities (as defined in the Securities Purchase Agreement) may be
resold without restriction or limitation pursuant to Rule 144.
 
(n)           "Fundamental Transaction" means that (A) the Company shall,
directly or indirectly, in one or more related transactions, (i) consolidate or
merge with or into (whether or not the Company is the surviving corporation)
another Person, or (ii) sell, assign, transfer, convey or otherwise dispose of
all or substantially all of the properties or assets of the Company to another
Person, or (iii) allow another Person to make a purchase, tender or exchange
offer that is accepted by the holders of more than the 50% of the outstanding
shares of Common Stock (not including any shares of Common Stock held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or (iv)
consummate a stock purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
the 50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
purchase agreement or other business combination), or (v) reorganize,
recapitalize or reclassify its Common Stock or (B) any "person" or "group" (as
these terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act)
is or shall become the "beneficial owner" (as defined in Rule 13d-3 under the
1934 Act), directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock.
 
 
- 20 -

--------------------------------------------------------------------------------

 

(o)           "Initial Exercisability Date" means the earlier of (i) the six
month anniversary of the Issuance Date, (ii) the date that the Common Stock
ceases to be listed or quoted on the Principal Market and (ii) the date that the
Company obtains Principal Market Stockholder Approval.
 
(p)            "Option Value" means the value of an Option based on the Black
and Scholes Option Pricing model obtained from the "OV" function on Bloomberg
determined as of the day prior to the public announcement of the applicable
Option for pricing purposes and reflecting (i) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of the applicable Option as of the applicable date of determination, (ii) an
expected volatility equal to the greater of 100% and the 100 day volatility
obtained from the HVT function on Bloomberg as of the day immediately following
the public announcement of the applicable Option, (iii) the underlying price per
share used in such calculation shall be the highest Weighted Average Price
during the period beginning on the day prior to the execution of definitive
documentation relating to the issuance of the applicable Option and the public
announcement of such issuance and (iv) a 360 day annualization factor.
 
(q)           "Options" means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.
 
(r)           "Parent Entity" of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common shares or common
stock or equivalent equity security is quoted or listed on an Eligible Market,
or, if there is more than one such Person or Parent Entity, the Person or Parent
Entity with the largest public market capitalization as of the date of
consummation of the Fundamental Transaction.
 
(s)           "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
(t)           "Principal Market" means NYSE Amex Equities.
 
(u)           "Required Holders" means the holders of the SPA Warrants
representing at least sixty percent (60%) of the shares of Common Stock
underlying the SPA Warrants then outstanding.
 
(v)           "Second Determination Date" means the date that all of the
Securities (as defined in the Securities Purchase Agreement) may be resold
without restriction or limitation pursuant to Rule 144 and the Company regains
compliance with the Company's current public information requirement under Rule
144(c)(1) after a Public Reporting Failure; provided, that if the Company does
not regain such compliance on or prior to the one year anniversary of the
Issuance Date, the Second Determination Date shall be the one year anniversary
of the Issuance Date.
 
 
- 21 -

--------------------------------------------------------------------------------

 

(w)           "SPA Securities" means the Notes issued pursuant to the Securities
Purchase Agreement.
 
(x)           "Successor Entity" means the Person (or, if so elected by the
Required Holders, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Required
Holders, the Parent Entity) with which such Fundamental Transaction shall have
been entered into.
 
(y)           "Trading Day" means any day on which the Common Stock is traded on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
"Trading Day" shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).
 
(z)           Triggering Event.  A "Triggering Event" shall be deemed to have
occurred at such time as any of the following events:
 
(1)           while the Registration Statement is required to be maintained, the
effectiveness of the Registration Statement lapses for any reason (including,
without limitation, the issuance of a stop order) or is unavailable to the
Holder for the issuance and sale of the Warrant Shares underlying this Warrant,
and such lapse or unavailability continues for a period of ten (10) consecutive
Trading Days or for more than an aggregate of thirty (30) days in any 365 day
period;
 
(2)           the suspension from trading or failure of the Common Stock to be
listed on the Principal Market or another Eligible Market for a period of five
(5) consecutive Trading Days or for more than an aggregate of ten (10) Trading
Days in any 365-day period;
 
(3)           the entry by a court having jurisdiction in the premises of (i) a
decree or order for relief in respect of the Company or any Subsidiary of a
voluntary case or proceeding under any applicable Federal or State bankruptcy,
insolvency, reorganization or other similar law or (ii) a decree or order
adjudging the Company or any Subsidiary as bankrupt or insolvent, or approving
as properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Company or any Subsidiary under any
applicable Federal or State law or (iii) appointing a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Company or any Subsidiary or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order for relief or any such other decree or order unstayed
and in effect for a period of 60 consecutive days;
 
 
- 22 -

--------------------------------------------------------------------------------

 

(4)           the commencement by the Company or any Subsidiary of a voluntary
case or proceeding under any applicable Federal or State bankruptcy, insolvency,
reorganization or other similar law or of any other case or proceeding to be
adjudicated a bankrupt or insolvent, or the consent by it to the entry of a
decree or order for relief in respect of the Company or any Subsidiary in an
involuntary case or proceeding under any applicable Federal or State bankruptcy,
insolvency, reorganization or other similar law or to the commencement of any
bankruptcy or insolvency case or proceeding against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under any
applicable Federal or State law, or the consent by it to the filing of such
petition or to the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Company or any Subsidiary or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due, or
the taking of corporate action by the Company or any Subsidiary in furtherance
of any such action; or
 
(5)           the Company breaches any representation, warranty, covenant or
other term or condition of any Transaction Document (as defined in the
Securities Purchase Agreement), except, in the case of a breach of a covenant
which is curable, only if such breach remains uncured for a period of at least
five (5) Business Days.
 
(aa)           "Weighted Average Price" means, for any security as of any date,
the dollar volume-weighted average price for such security on the Principal
Market during the period beginning at 9:30:01 a.m., New York time (or such other
time as the Principal Market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York time (or such other time as the
Principal Market publicly announces is the official close of trading), as
reported by Bloomberg through its "Volume at Price" function or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York time (or
such other time as the Principal Market publicly announces is the official open
of trading), and ending at 4:00:00 p.m., New York time (or such other time as
the Principal Market publicly announces is the official close of trading), as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the "pink sheets" by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.).  If the Weighted Average Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Weighted Average Price of such security on such date shall be the
fair market value as mutually determined by the Company and the Holder.  If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 13 with the
term "Weighted Average Price" being substituted for the term "Exercise Price."
All such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during the
applicable calculation period.
 
[Signature Page Follows]

 
- 23 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.
 

 
RADIENT PHARMACEUTICALS CORPORATION
         
By:
    
   
Name:  
     
Title:
   



 

--------------------------------------------------------------------------------

 

EXHIBIT A


EXERCISE NOTICE
 
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK


RADIENT PHARMACEUTICALS CORPORATION
 
The undersigned holder hereby exercises the right to purchase _________________
of the Common Stock ("Warrant Shares") of Radient Pharmaceuticals Corporation, a
Delaware corporation (the "Company"), evidenced by the attached Warrant to
Purchase Common Stock (the "Warrant").  Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.


1.  Form of Exercise Price.  The Holder intends that payment of the Exercise
Price shall be made as:


____________ a "Cash Exercise" with respect to _________________ Warrant Shares;
or


____________ a "Cashless Exercise" with respect to _______________ Warrant
Shares.


2.  Payment of Exercise Price.  In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.


3.  Delivery of Warrant Shares.  The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant.


Date: _______________ __, ______


     
Name of Registered Holder
   
By:
     
 
Name:
 
Title:


 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT


The Company hereby acknowledges this Exercise Notice and hereby directs
Corporate Stock Transfer, Inc. to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated January
[__], 2011 from the Company and acknowledged and agreed to Corporate Stock
Transfer, Inc..



 
RADIENT PHARMACEUTICALS CORPORATION
         
By:
    
   
Name:  
     
Title:
   

 
 

--------------------------------------------------------------------------------

 